 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8    CHRISTIAN MIGUEL GONZALEZ,
 9                  Petitioner,
                                                                Case No. C21-193RSL
10           v.
                                                                ORDER OF DISMISSAL
11    MERRICK B. GARLAND, Attorney
      General, et al.,
12
                    Respondents.
13

14

15                 On April 21, 2021, the Honorable Mary Alice Theiler, United States Magistrate

16   Judge, issued a Report and Recommendation in the above-captioned matter. That Report and

17   Recommendation was mailed to plaintiff but was returned unopened on May 1, 2021. On May

18   4, 2021, this Court issued an Order to Show Cause and that order was returned on May

19   24,2024, as plaintiff apparently no longer resides at the address on file with the Court.

20                 Local Civil Rule 41(b)(2) requires parties to notify the court of any change of

21   current mailing address or email address. Local Rule 41(b)(2) further provides that “[i]f mail

22   directed to a pro se plaintiff by the clerk is returned by the Postal Service, or if email is

23   returned by the internet service provider, and if such plaintiff fails to notify the court and

24   opposing parties within 60 days thereafter of his or her current mailing or email address, the

25   court may dismiss the action without prejudice for failure to prosecute.”

26

     ORDER OF DISMISSAL - 1
 1                ACCORDINGLY, because the Court finds that plaintiff has failed to prosecute
 2   this case by failing to notify the Court of his new address, it is hereby ORDERED that this
 3   action is DISMISSED without prejudice.
 4                DATED this 9th day of July, 2021.
 5

 6

 7
                                              A
                                              Robert S. Lasnik
 8                                            United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER OF DISMISSAL - 2
